Filed 6/13/22; Modified and Certified for Publication 6/29/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                              DIVISION SEVEN

In re M.B., a Person Coming                      B312789
Under the Juvenile Court Law.
                                                 (Los Angeles County
                                                 Super. Ct. No.
                                                18CCJP03577A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

       Plaintiff and Respondent,

       v.

LIAH B.,

       Defendant and Appellant.

       APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed in part, reversed in
part and remanded with directions.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane E. Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                    ___________________________
      Liah B., the mother of six-year-old M.B., appeals the
August 31, 2021 order terminating her parental rights,
contending the Los Angeles County Department of Children and
Family Services failed to adequately investigate her claim of
Indian ancestry through interviews with maternal relatives and
the notices sent to the Blackfeet Tribe failed to include the
birthdates of M.B.’s maternal grandfather and great-grandfather
as required by federal regulations implementing the Indian Child
Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
California law.1
      Without challenging Liah’s claims of error, the Department
argues that Liah’s appeal of the adequacy of its investigation has
been mooted by further interviews with maternal relatives and
that any omission of required information from the ICWA-030
notices sent to the Blackfeet Tribe was harmless because its post-


1     Liah separately appealed a May 13, 2021 order summarily
denying her petition pursuant to Welfare and Institutions Code
section 388 to reinstate family reunification services or return
M.B. to her care. We granted Liah’s motion to consolidate the
two appeals. Liah’s briefs in this court, however, present no
arguments directed to the section 388 order, and we deem that
aspect of her appeal abandoned. (See Jones v. Superior Court
(1994) 26 Cal.App.4th 92, 99; Cal. Rules of Court,
rule 8.204(a)(1)(B).)



                                2
appeal investigation established ICWA notices were not required.
In support of its mootness/harmless error arguments the
Department has moved for “judicial notice of post-judgment
evidence”—a last minute information report filed in the juvenile
court on April 4, 2022.
      As did our colleagues in Division Three of the Fourth
Appellate District in In re K.M. (2015) 242 Cal.App.4th 450
(K.M.), which involved a similar effort by the child protective
services agency to remedy its deficient ICWA investigation while
an order terminating parental rights was on appeal, we reject the
argument that evidence of postjudgment ICWA inquiries moots
the issue, conditionally reverse the order terminating Liah’s
parental rights and remand the matter for full compliance with
the inquiry and notice provisions of ICWA and related California
law.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Dependency Proceedings
      The events leading to the Department’s filing of a
dependency petition, M.B.’s removal from Liah after the juvenile
court sustained a single count pursuant to Welfare and
Institutions Code section 300, subdivision (b)(1),2 concerning
Liah’s substance abuse, and the dependency proceedings through
the juvenile court’s November 7, 2019 order summarily denying
Liah’s petition for modification of its March 6, 2019 order
terminating reunification services are detailed in our opinion
affirming the November 7, 2019 order. (In re M.B. (Mar. 15,
2021, B302837) [nonpub. opn.].)


2     Statutory references are to this code unless otherwise
stated.



                                3
       The section 366.26 selection and implementation hearing,
originally scheduled for July 3, 2019, was ultimately held on
August 31, 2021. At the hearing the juvenile court found by clear
and convincing evidence M.B. was adoptable and found no
exception to termination of parental rights applied, specifically
rejecting Liah’s argument based on the parent-child-relationship
exception. (§ 366.26, subd. (c)(1)(B)(i).)3 The court terminated
Liah’s parental rights and transferred care, custody and control
of M.B. to the Department for adoptive planning and placement.
Shenika B., a maternal great-aunt living in New Jersey, was
identified by the Department as M.B.’s prospective adoptive
parent.4
       2. The ICWA Investigation and Notice
       In the Indian Child Inquiry Attachment (ICWA-010(A))
filed June 5, 2018 with the original dependency petition, the
Department’s social worker checked the box stating, “The child
may have Indian ancestry,” and explained, “Mother stated child
has Indian ancestry.” The detention report filed on the same
date similarly stated, “The Indian Child Welfare Act does or may
apply,” and elaborated, “On 6/1/2018, mother, Liah B[.] stated
that American Indian heritage does apply as to the paternal side



3    The court found Liah had not maintained regular visitation
and had not established a bond with M.B.
4     In its section 366.26 report the Department explained
New Jersey, where the maternal great-aunt lives, requires an
order terminating parental rights before it will complete an
adoption home study pursuant to a referral under the Interstate
Compact for the Placement of Children. The court ordered M.B.
placed with Shenika B. on December 17, 2021.



                                4
of father, Terrell W[.],” identified by Liah as M.B.’s biological
father.5
       On June 6, 2018, in connection with the detention hearing,
in her Parental Notification of Indian Status (ICWA-020) Liah
checked the box indicating she may have Indian ancestry, writing
“Blackfoot (MGGF Lonnie B[.]).” Asked by the court at the
hearing about M.B.’s Indian ancestry, Liah responded, “[Terrell]
did tell me he was Indian. I’m not exactly sure what tribe, but I
know on my dad’s side, my grandfather is definitely Indian.”
Liah explained she was estranged from her father’s side of the
family and did not have contact information for Lonnie B., Sr.,
M.B.’s great-grandfather, and, while she knew he was born in
Camden, New Jersey, she did not know his date of birth. She
told the court she would try to obtain that information. The court
found there was no reason to know ICWA applied to Terrell but
ordered the Department to investigate Liah’s Indian ancestry
and provide a supplemental report regarding the investigation to
the court that included “the details of who was interviewed, dates
and places of birth of the relatives as far back as can be
ascertained.” In addition, the court ordered the Department to
provide notice to the appropriate tribes and to the Bureau of
Indian Affairs.
       In its jurisdiction/disposition report filed July 5, 2018, the
Department summarized its social worker’s interview with Liah


5     The whereabouts of Terrell, subsequently designated as
M.B.’s alleged father by the court, remained unknown throughout
the proceedings. Liah said Terrell never had any contact with
M.B. On April 12, 2019 the court found the Department’s due
diligence search had been completed and authorized notice of the
section 366.26 hearing be provided to Terrell by publication.



                                  5
concerning her possible Indian ancestry. Liah provided the
names and dates and places of birth, if known, of various
maternal relatives. As to Lonnie B., Sr., Liah again said he was
born in Camden, and Liah did not know his date of birth; she did
not know if he was still living. Liah provided the same
information as to Lonnie B., Jr., M.B.’s maternal grandfather—he
was born in Camden on an unknown date, and she did not know
if he was still alive. The Department reported it had recently
sent ICWA notices to Blackfeet tribal bands, the Bureau of
Indian Affairs and the Secretary of the Interior. The report does
not indicate any further investigation had been conducted by the
Department.
       At the jurisdiction hearing on July 19, 2018 the
Department reported it had sent ICWA notices and suggested the
court set a progress hearing to evaluate any responses that might
be received. The court scheduled a nonappearance progress
hearing for September 7, 2018.
       A last minute information for the court, filed September 5,
2018, the Department reported it had no confirmation its notices
to the Bureau of Indian Affairs and the Secretary of the Interior
had been received and no response to the notices. A
representative of the Blackfeet Tribe of Montana confirmed the
Department had used the correct mailing address, but the
Department had been unable to reach the Tribe’s ICWA division.
The court granted the Department’s request to continue the
progress hearing to December 6, 2018.
       A December 4, 2018 last minute information explained the
Department had resubmitted a notice to the Blackfeet Tribe of
Montana but its efforts, via voicemail, to obtain a letter of ICWA
eligibility/noneligibility had been unsuccessful. On December 6,




                                6
2018 the juvenile court, after noting 60 days had elapsed since
notices had been sent and no responses had been received, found
it had no reason to know ICWA applied to the case.
       In her appeal from the juvenile court’s November 7, 2019
order denying her section 388 petition, Liah argued the
Department and the juvenile court had not complied with their
duties of inquiry and notice under ICWA before the court made
its no-ICWA finding in December 2018. On October 29, 2020,
while that appeal was pending, the juvenile court directed the
Department to conduct further inquiry regarding Liah’s possible
Blackfeet ancestry and to send all appropriate ICWA notices
prior to the next hearing, which was then scheduled for
January 4, 2021. Liah conceded, and we agreed, the order for
additional investigation mooted the ICWA issue at that time.
(See In re M.B., supra, B302837, fn. 1.)
       In a supplemental report filed December 29, 2020 the
Department advised the court it had interviewed Lonnie B., Sr.,
who denied any Indian ancestry, including with the Blackfeet
Tribe, and said Lonnie B., Jr. was not a registered member of the
Blackfeet Tribe. He declined to provide the name of Lonnie B.,
Jr.’s mother (M.B.’s maternal great-grandmother).6 Lonnie B.,
Sr. said he had no contact with Lorrie H., M.B.’s maternal
grandmother. A maternal aunt, Tiarra H., who had received a
Department contact letter, responded by email that she had no
knowledge of any Indian ancestry in the family. The
Department’s efforts to interview Lonnie B., Jr., whose
whereabouts were unknown, and Lorrie H. were unsuccessful.



6    Lonnie B., Sr.’s current wife is Lonnie B., Jr.’s stepmother.



                                7
       The Department sent new notices to the Blackfeet Tribe of
Montana, the Bureau of Indian Affairs and the Secretary of the
Interior. The notices did not include birthdates for Lonnie B., Sr.
or Lonnie B., Jr., which Lonnie B., Sr. had declined to provide. In
a letter dated January 28, 2021 the Blackfeet Tribe of Montana
responded to the notice, stating M.B. was not listed on the tribal
rolls and was not eligible for enrollment in the tribe. After
receiving that letter, the court at a May 4, 2021 hearing found it
had no reason to know M.B. was an Indian child as defined under
ICWA, a finding repeated in the Department’s report for the
selection and implementation hearing that was finally conducted
on August 31, 2021.
      3. The Department’s Post-appeal Remedial Efforts and
         Motion for Judicial Notice
       In Liah’s opening brief on appeal, filed February 16, 2022,
she explained the Department had failed to seek critical
information (including Lonnie B., Sr.’s and Lonnie B., Jr.’s dates
of birth) from accessible maternal relatives, among them M.B.’s
prospective adoptive parent, Shenika B., Lonnie B., Jr.’s sister.
Liah argued the Department’s violation of its ICWA duty of
inquiry required a conditional reversal of the August 31, 2021
order terminating parental rights, with a remand directing the
Department to comply with the inquiry and notice requirements
of ICWA and related California law.
       As reflected in an April 4, 2022 last minute information
report for the court, during the last 10 days of March 2022, in
response to Liah’s appellate brief, the Department reinterviewed
Lonnie B., Sr., interviewed Shenika B. and unsuccessfully
attempted to contact several other maternal relatives, including




                                 8
M.B.’s maternal grandmother. The report also indicated
Lonnie B., Jr. had died in 2020.
      On April 7, 2022, concurrently with the filing of its
respondent’s brief, the Department moved, pursuant to California
Rules of Court, rule 8.252 and Evidence Code sections 452 and
459, for judicial notice of the April 4, 2022 last minute
information for the court. The Department explained the report
“demonstrates that DCFS interviewed or attempted to interview
available maternal relatives while the appeal was pending” and
thus supported the argument advanced in its respondent’s brief
that Liah’s appeal was moot. Liah filed an opposition
memorandum, objecting to judicial notice of the report.
                         DISCUSSION
      1. ICWA and the Duties of Inquiry and Notice
       ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq. (2022)) set minimal procedural protections for
state courts to follow before removing Indian children and placing
them in foster care or adoptive homes. (In re Y.W. (2021)
70 Cal.App.5th 542, 551.) The statute authorizes states to
provide “‘a higher standard of protection’” to Indian children,
their families and their tribes than the rights provided under
ICWA. (In re T.G. (2020) 58 Cal.App.5th 275, 287-288;
see 25 U.S.C. § 1921.) In addition to significantly limiting state
court actions concerning out-of-family placements for Indian
children (see In re T.G., at pp. 287-288), ICWA permits an Indian
child’s tribe to intervene in or, where appropriate, exercise
jurisdiction over a child custody proceeding (see 25 U.S.C.
§ 1911(c); In re Isaiah W. (2016) 1 Cal.5th 1, 8).
       To ensure Indian tribes may exercise their rights in
dependency proceedings as guaranteed by ICWA and related



                                9
state law, investigation of a family member’s belief a child may
have Indian ancestry must be undertaken and notice provided to
the appropriate tribes. (§ 224.2, subd. (a) [imposing on the court
and child protective services agencies “an affirmative and
continuing duty to inquire whether a child . . . is or may be an
Indian child”]; see In re Charles W. (2021) 66 Cal.App.5th 483,
489.) The duty to inquire “begins with initial contact (§ 224.2,
subd. (a)) and obligates the juvenile court and child protective
agencies to ask all relevant involved individuals whether the
child may be an Indian child.” (In re T.G., supra, 58 Cal.App.5th
at p. 290; accord, In re Antonio R. (2022) 76 Cal.App.5th 421, 429;
see § 224.2, subds. (a)-(c).)
        In addition, section 224.2, subdivision (e), imposes a duty of
further inquiry regarding the possible Indian status of the child
“[i]f the court, social worker, or probation officer has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine there is reason to
know that the child is an Indian child.” California Rules of
Court, rule 5.481(a)(4) provides that further inquiry must be
conducted if the social worker “knows or has reason to know or
believe that an Indian child is or may be involved.” Further
inquiry includes, “but is not limited to,” interviewing, as soon as
practicable, extended family members, contacting the Bureau of
Indian Affairs and contacting “the tribe or tribes and any other
person that may reasonably be expected to have information
regarding the child’s membership, citizenship status, or
eligibility.” (§ 224.2, subd. (e)(2).)
        If those inquiries result in reason to know the child is an
Indian child, notice to the relevant tribes is required. (25 U.S.C.
§ 1912(a); Welf. & Inst. Code, § 224.3; see In re J.S. (2021)




                                  10
62 Cal.App.5th 678, 686; In re T.G., supra, 58 Cal.App.5th at
p. 290.) The governing federal regulations require ICWA notices
to include, if known, the names, birthdates, birthplaces and tribal
enrollment information of all direct lineal ancestors of the child.
(25 C.F.R. § 23.111(d)(3) (2022).) State law mandates inclusion of
“[a]ll names known of the Indian child’s biological parents,
grandparents, and great-grandparents, or Indian custodians,
including maiden, married, and former names or aliases, as well
as their current and former addresses, birth dates, places of birth
and death, tribal enrollment information of other direct lineal
ancestors of the child, and any other identifying information, if
known.” (§ 224.3, subd. (a)(5)(C); see In re A.M. (2020)
47 Cal.App.5th 303, 317 [“‘If the notice duty is triggered under
ICWA, the notice to a tribe must include a wide range of
information about relatives, including grandparents and great-
grandparents, to enable the tribe to properly identify the
children’s Indian ancestry. [Citation.] Any violation of this
policy requires the appellate court to vacate the offending order
and remand the matter for further proceedings consistent with
ICWA requirements’”].)
      2. The April 4, 2022 Last Minute Information Does Not
         Moot Liah’s Appeal
      The Department’s effort to moot Liah’s appeal by
conducting further interviews while her appeal was pending fails
for several reasons, separate from the general rule cited by Liah
in her opposition to the motion for judicial notice, that “‘an appeal
reviews the correctness of a judgment as of the time of its
rendition, upon a record of matters which were before the trial
court for its consideration.’” (In re Zeth S. (2003) 31 Cal.4th 396,
405.) First, “‘while courts are free to take judicial notice of the




                                 11
existence of each document in a court file, including the truth of
results reached, they may not take judicial notice of the truth of
hearsay statements in decisions and court files.’” (In re Vicks
(2013) 56 Cal.4th 274, 314; accord, Copenbarger v. Morris Cerullo
World Evangelism, Inc. (2018) 29 Cal.App.5th 1, 14-15 [“‘[w]hile
judicial notice may be taken of court records [citation], the truth
of matters asserted in such documents is not subject to judicial
notice’”]; see K.M., supra, 242 Cal.App.4th at p. 456.) Thus, while
we grant the Department’s motion for judicial notice and
acknowledge the existence of the last minute information, the
contents of that report—the substance of the postjudgment
interviews conducted by the Department and its description of
unsuccessful efforts to reach other maternal family members—
are not properly before us in this appeal.
      Code of Civil Procedure section 909, unlike a motion for
judicial notice, permits an appellate court to take additional
evidence and make independent factual findings on appeal.7
Such postjudgment evidence may, in appropriate cases, be
considered to determine whether an issue on appeal is moot.
(See In re Josiah Z. (2005) 36 Cal.4th 664, 676 [“the beneficial
consequences of motions to dismiss, where granted, will be to
‘expedit[e] the proceedings and promot[e] the finality of the
juvenile’s court’s orders and judgment’ [citation]—precisely the

7     Code of Civil Procedure section 909 provides, “In all cases
where trial by jury is not a matter of right . . . the reviewing court
may make factual determinations contrary to or in addition to
those made by the trial court. . . . The reviewing court may for
the purpose of making the factual determinations or for any other
purpose in the interests of justice, take additional evidence of or
concerning facts occurring at any time prior to the decision of
the appeal.”



                                 12
policy advanced by our ruling in Zeth S.”].) Deeming the
Department’s motion for judicial notice a motion to consider new
evidence under Code of Civil Procedure section 909, however,
would not solve the fundamental problem with the argument the
postjudgment interviews moot Liah’s appeal.
      As discussed, after the juvenile court’s initial finding it had
no reason to know ICWA applied, while Liah’s prior appeal was
pending, the court ordered the Department to investigate further
and resend notice to the Blackfeet Tribe. Following the Blackfeet
Tribe’s response, as a predicate for the section 366.26 order
terminating parental rights, the court again found ICWA did not
apply to M.B. It is that order—and the inquiry and notice on
which the necessary no-ICWA finding is grounded—that is at
issue in this appeal and that the Department was attempting to
reinforce through its additional ICWA interviews. Yet section
366.26, subdivision (i)(1),8 expressly deprives the juvenile court of
jurisdiction to modify or revoke an order terminating parental
rights once it is final as to that court. Accordingly, as the court of
appeal explained in K.M., supra, 242 Cal.App.4th 450, a child
protective services agency cannot remedy a defective ICWA
investigation by conducting further interviews while the
termination order is being reviewed on appeal. (K.M., at pp. 457-
458.)



8     Section 366.26, subdivision (i)(1), with a limited exception
not applicable in this case, provides, “Any order of the court
permanently terminating parental rights under this section shall
be conclusive and binding . . . . After making the order, the
juvenile court shall have no power to set aside, change, or
modify it.”



                                  13
       The mother in K.M. had informed the juvenile court at her
first court appearance that she may have Indian ancestry.
Although the juvenile court ordered the Orange County Social
Services Agency (SSA) to investigate, the agency failed to conduct
any interviews, while asserting in its reports to the court that
ICWA did not apply. (K.M., supra, 242 Cal.App.4th at p. 453.)
Both parents appealed after the court terminated their parental
rights, raising the issue of ICWA violations in their opening
briefs. (Ibid.)
       Concurrently with its respondent’s brief, SSA filed a motion
to augment the record, to take additional evidence and to dismiss
the appeal as moot. The motion papers included documentation
relating to SSA’s renewed efforts regarding ICWA inquiry and
notice and a further minute order from the juvenile court with an
additional finding that ICWA did not apply. (K.M., supra,
242 Cal.App.4th at pp. 453-454.)
       The court of appeal granted the motion to take additional
evidence, but held the evidence did not render the appeal moot
“because the juvenile court lacked jurisdiction to rule on any
collateral dispute of the termination order.” (K.M., supra,
242 Cal.App.4th at p. 457.) After quoting section 366.26,
subdivision (i)(1), the court explained, “[T]he juvenile court
lacked jurisdiction to consider SSA’s belated remedial ICWA
efforts because it was in substance a collateral attack on the
termination order. Compliance with the ICWA is required before
terminating parental rights. [Citation.] Moreover, if the new
evidence revealed K.M. was an Indian child, as defined by the
ICWA, the juvenile court would have been required to invalidate
prior orders taken in violation of the ICWA, i.e., reverse the
termination of parental rights. [Citation.] Section 366.26,




                                14
subdivision (i), clearly states juvenile courts lack jurisdiction to
modify or revoke an order terminating parental rights.” (K.M., at
p. 458.) “SSA’s new evidence and the juvenile court’s
postjudgment order,” the K.M. court concluded, “have no
relevance to the subject of this appeal, i.e. review of the
termination order.” (Id. at p. 459.) Rather, once SSA’s ICWA
errors had been pointed out in the parents’ opening briefs, the
court wrote, the most expeditious and efficient way to have solved
the problem would have been for the parties to stipulate to a
limited reversal and an expedited remittitur. (Id. at p. 458.)
      Other than the Department’s attempt to use a motion for
judicial notice rather than a motion to take evidence pursuant to
Code of Civil Procedure section 909 to present its postjudgment
ICWA efforts as grounds for dismissing the appeal as moot, the
case at bar differs from K.M. only because the Department,
unlike SSA, did not ask the juvenile court to review the last
minute information and determine whether “proper and adequate
further inquiry and due diligence” had been conducted, as
required by section 224.2, subdivision (i)(2), for a finding that
ICWA does not apply. (See In re Y.W., supra, 70 Cal.App.5th at
p. 552; see also In re K.R. (2018) 20 Cal.App.5th 701, 709 [“the
court has a responsibility to ascertain that the agency has
conducted an adequate investigation and cannot simply sign off
on the notices as legally adequate without doing so”].) Omitting
that statutory step does not justify a different outcome. The
purpose of the Department’s further interviews of M.B.’s
maternal relatives, like the additional efforts in K.M., was to
correct errors in the earlier ICWA investigation. If information
had been developed that required new notices be sent to the
Blackfeet Tribe or the Bureau of Indian Affairs—for example,




                                15
because the Department learned the birthdates of Lonnie B., Sr.,
whom Liah had identified as “definitely Indian,” or the maternal
grandfather, Lonnie B., Jr.—the juvenile court would have
confronted the same dilemma identified by the K.M. court: An
order made in violation of ICWA would be invalid; yet, by virtue
of section 366.26, subdivision (i)(1), the juvenile court lacked
jurisdiction to vacate its order terminating parental rights in
order to permit ICWA compliance.
       Rather than attempt to moot Liah’s appeal by belatedly
conducting the investigation required by section 224.2, the
Department’s proper course of action was to stipulate to a
conditional reversal with directions for full compliance with the
inquiry and notice provisions of ICWA and related California
law—a procedure the Department has used in many ICWA
appeals pending before us.
      3. The Department Failed To Conduct an Adequate Inquiry
          into M.B.’s Possible Indian Ancestry
      As the Department implicitly conceded by conducting
additional interviews with several of M.B.’s maternal relatives
after Liah filed her opening brief on appeal and by arguing in its
respondent’s brief only that those further interviews mooted
Liah’s ICWA claims, rather than contending its inquiries before
the section 366.26 hearing satisfied its obligations under ICWA
and California law, the Department failed to conduct an adequate
inquiry into M.B.’s possible Indian ancestry before the court
terminated Liah’s parental rights. In particular, as Liah argued,
the Department failed to contact M.B.’s maternal grandmother,
did not determine whether the maternal grandfather was
available for an interview and did not ask ICWA-related
questions of the maternal great-aunt (the maternal grandfather’s




                                16
sister) who had been identified as M.B.’s prospective adoptive
parent. Although notices were sent to the Blackfeet Tribe of
Montana, the Bureau of Indian Affairs and the Secretary of the
Interior, as ordered by the juvenile court, those notices were
missing required information, including Lonnie B., Sr.’s
birthdate—information that may well have been available from
accessible maternal relatives (including Lonnie B., Sr.’s daughter
Shenika), even if Lonnie B., Sr. declined to provide it.
       For its part, the juvenile court failed to ensure the
Department adequately investigated M.B.’s Indian ancestry,
passively accepting the Department’s reports as fulfilling its
statutory obligations without questioning the extent of the
interviews conducted or the nature of the follow-up, if any,
pursued by Department personnel. Far more is required.
(See, e.g., In re T.G., supra, 58 Cal.App.5th at p. 293 [“[t]he court
here fulfilled its initial obligation to ask about Tamara’s possible
Indian ancestry; it failed, however, to ensure the Department
complied with its duty of further inquiry based on the responses
the court had received from Tamara and Loretta S.”]; In re N.G.
(2018) 27 Cal.App.5th 474, 482.)




                                 17
                        DISPOSITION
       The May 13, 2021 order denying Liah’s section 388 petition
is affirmed. The August 31, 2021 section 366.26 order
terminating Liah’s parental rights is conditionally affirmed. The
matter is remanded to the juvenile court for full compliance with
the inquiry and notice provisions of ICWA and related California
law and for further proceedings not inconsistent with this
opinion.



                                    PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                               18
Filed 6/29/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION SEVEN

In re M.B., a Person Coming           B312789
Under the Juvenile Court Law.
                                       (Los Angeles County
                                       Super. Ct. No.
                                      18CCJP03577A)
LOS ANGELES COUNTY
DEPARTMENT OF                        ORDER MODIFYING
CHILDREN AND FAMILY                  OPINION AND
SERVICES,                            CERTIFYING OPINION
                                     FOR PUBLICATION
       Plaintiff and Respondent,     (NO CHANGE IN
                                     APPELLATE JUDGMENT)
       v.

LIAH B.,

       Defendant and Appellant.

       THE COURT:
       The request for modification, filed by plaintiff and
respondent, is granted in part. It is ordered that the opinion filed
herein on June 13, 2022 be modified as follows:
       1. On page 1, “Affirmed in part, reversed in part and
remanded with directions” is deleted and the following is inserted
in its place:
          Affirmed in part, conditionally affirmed in part and
          remanded with directions.
      2. On page 3, in the first full paragraph, a period and the
word “We” is inserted after the word “issue,” and the word
“reverse” is changed to “affirm,” so the paragraph reads:
             As did our colleagues in Division Three of the Fourth
      Appellate District in In re K.M. (2015) 242 Cal.App.4th 450
      (K.M.), which involved a similar effort by the child
      protective services agency to remedy its deficient ICWA
      investigation while an order terminating parental rights
      was on appeal, we reject the argument that evidence of
      postjudgment ICWA inquiries moots the issue. We
      conditionally affirm the order terminating Liah’s parental
      rights and remand the matter for full compliance with the
      inquiry and notice provisions of ICWA and related
      California law.
      3. On page 13, at the end of the full paragraph
“(K.M., supra, at pp. 457-458.)” is deleted and following is
inserted in its place:
     (K.M., supra, at pp. 457-458; contra, In re Allison B. (2022)
     79 Cal.App.5th 214 [finding appeal from order terminating
     parental rights moot based on postappeal evidence that
     agency had belatedly made the required ICWA inquiries].)

      The opinion in this case filed June 13, 2022 was not certified
for publication. It appearing the opinion meets the standards for
publication specified in California Rules of Court, rule 8.1105(c),
the request by appellant’s counsel pursuant to California Rules of
Court, rule 8.1120(a) for publication is granted.
       IT IS HEREBY CERTIFIED that the opinion meets the
standards for publication specified in California Rules of Court,
rule 8.1105(c); and
       ORDERED that the words “Not to be Published in the
Official Reports” appearing on page 1 of said opinion be deleted
and the opinion herein be published in the Official Reports.


                                 2
     There is no change in the appellate judgment.

____________________________________________________________
PERLUSS, P. J.           SEGAL, J.                FEUER, J.




                              3